



GEHL COMPANY
NON-EMPLOYEE DIRECTORS’ COMPENSATION



ANNUAL RETAINER FEES

• Board of Directors - An annual fee of $20,000.

• Committee Chairman:

  • Audit Committee - An annual fee of $5,000

  • Compensation Committee - An annual fee of $3,000



DIRECTORS' MEETING FEE

Regular Meeting $1,250 per meeting attended/participated Telephonic Meeting
$1,250 per meeting attended/participated



BOARD COMMITTEE FEES - REGULAR AND TELEPHONIC

Chairman of Committee          Audit Committee $2,500 per meeting
attended/participated        Compensation & Benefits Committee $1,500 per
meeting attended/participated        Nominating Committee $1,000 per meeting
attended/participated Other members        Audit Committee $1,500 per meeting
attended/participated        Compensation & Benefits Committee $1,000 per
meeting attended/participated        Nominating Committee $   750 per meeting
attended/participated



FEE PAYMENT

All fees will be paid on a quarterly basis.


STOCK OPTION

Each year, on the day following the Annual Shareholders Meeting, a grant of
2,000 shares shall be made subject to the Gehl Company 2004 Equity Incentive
Plan.


EXPENSES

All reasonable expenses for Board & Committee meetings will be reimbursed to
include travel, meals, lodging, telephone, mailing, etc.


TRAVEL AND ACCIDENT INSURANCE

Insured for $250,000